      Case 2:19-cv-00056-RMP          ECF No. 5   filed 03/13/19    PageID.51 Page 1 of 11




1                                        THE HONORABLE ROSANNA MALOUF PETERSON

2

3

4

5

6

7

8

9

10

11
                         IN THE UNITED STATES DISTRICT COURT
12                     FOR THE EASTERN DISTRICT OF WASHINGTON

13

14
     HALEY KARNITZ, an individual
15                                                  CASE NO. 2:19-cv-00056 RMP
                         Plaintiff,
16                                                  FIRST AMENDED COMPLAINT
                  v.
17
                                                    JURY DEMAND
18   AMERICAN MEDICAL RESPONSE
     AMBULANCE SERVICE, INC., a Delaware
19   corporation,
20
                         Defendant.
21

22

23
                        I.     PARTIES, JURISDICTION AND VENUE
24
          1.1    Plaintiff, Haley Karnitz, is an individual residing in Spokane County, Washington.
25

26




     FIRST AMENDED COMPLAINT – Page 1                                          VANGUARD LAW, LLC

     Case No.: 2:19-cv-00056 RMP                                                    PO BOX 939
                                                                               POULSBO, WA 98370
                                                                                Office (206) 488-8344
       Case 2:19-cv-00056-RMP              ECF No. 5   filed 03/13/19     PageID.52 Page 2 of 11




1           1.2     Defendant American Medical Response Ambulance Service, Inc. (“AMR”) is a

2    Delaware Corporation doing business in Spokane County, Washington.
3
            1.3     This Court has jurisdiction of federal law claims pursuant to 28 U.S.C. § 1331, and
4
     over the state law claims pursuant to 28 U.S.C § 1367(a).
5
            1.4     This Court also has jurisdiction over all claims pursuant to 28 U.S.C. § 1332 as
6
     there is complete diversity of citizenship as between the parties and the amount in controversy
7

8    exceeds $75,000.

9           1.5     Venue is proper in the Eastern District of Washington under 28 U.S.C. § 1391(b)

10   as the events underlying this complaint occurred within this judicial district.
11
            1.6     Venue is also appropriate in this jurisdiction under 28 U.S.C. § 1441(a) as this
12
     matter was properly removed to this Court from Spokane County Superior Court.
13
            1.7     Plaintiff has completed all prerequisites to suit including the filing of a charge of
14
     discrimination with the Equal Employment Opportunity Commission (“EEOC”) and the filing of
15

16   this first amended complaint within ninety (90) days of Plaintiff’s receipt of the EEOC’s Notice

17   of Right to Sue Letter.
18

19
                                     II.      FACTUAL ALLEGATIONS
20
            2.1     AMR is an employer within the meaning of 29 U.S.C. § 203(d), 42 U.S.C.
21
     §2000e(b), 42 U.S.C. § 12111(5), RCW 49.12.175, RCW 49.58.010(5), and RCW 49.60.180(11).
22

23
            2.2     Haley Karnitz is, and at all times relevant to the complaint, was an employee of

24   AMR, within the meaning of 29 U.S.C. § 203(e), 42 U.S.C. §2000e(f), 42 U.S.C. § 12111(4),

25   RCW 49.12.175, RCW 49.58.010(4), and RCW 49.60.180(10).
26




      FIRST AMENDED COMPLAINT – Page 2                                                 VANGUARD LAW, LLC

      Case No.: 2:19-cv-00056 RMP                                                           PO BOX 939
                                                                                       POULSBO, WA 98370
                                                                                        Office (206) 488-8344
       Case 2:19-cv-00056-RMP          ECF No. 5     filed 03/13/19   PageID.53 Page 3 of 11




1           2.3     Ms. Karnitz was hired by AMR in February of 2009.

2           2.4     Ms. Karnitz was promoted to Paramedic in 2010.
3
            2.5     Ms. Karnitz was promoted to Associate Supervisor in April of 2015.
4
            2.6     Ms. Karnitz was promoted to Field Supervisor in October of 2015.
5
            2.7     Ms. Karnitz was pregnant in early 2016.
6
            2.8     During the course of Ms. Karnitz’s pregnancy in 2016, AMR Operations Manager
7

8    Patrick Ramsey directed Ms. Karnitz to climb into a dumpster, and fish out uniforms that someone

9    had dumped into the dumpster.

10          2.9     Mr. Ramsey observed Ms. Karnitz as she performed this task and then—after they
11
     returned to his office—Mr. Ramsey sat behind his desk with his arms folded behind his head and
12
     directed Ms. Karnitz to “go pick that shit up off my floor.” Mr. Ramsey was referring to boxes
13
     and other garbage on his floor.
14
            2.10    Ms. Karnitz completed the task as directed and returned to Mr. Ramsey’s office to
15

16   find his door shut.

17          2.11    Mr. Ramsey persisted in his discriminatory and bullying treatment of Ms. Karnitz,
18   throughout the summer of 2016.
19
            2.12    In this time frame, Ms. Karnitz approached Regional Director Paul Priest and
20
     complained about Mr. Ramsey’s mistreatment of her.
21
            2.13    Mr. Priest responded that Mr. Ramsey would not be with AMR for long and that
22

23
     Ms. Karnitz was the future of AMR.

24          2.14    Ms. Karnitz went on maternity leave in October of 2016.

25          2.15    Ms. Karnitz returned from maternity leave in January of 2017.
26




      FIRST AMENDED COMPLAINT – Page 3                                              VANGUARD LAW, LLC

      Case No.: 2:19-cv-00056 RMP                                                        PO BOX 939
                                                                                    POULSBO, WA 98370
                                                                                     Office (206) 488-8344
       Case 2:19-cv-00056-RMP           ECF No. 5      filed 03/13/19     PageID.54 Page 4 of 11




1           2.16    In this time frame, Ms. Karnitz was promoted to the position of Chief Operations

2    Supervisor.
3
            2.17    In connection with this promotion, Ms. Karnitz received no increase in pay.
4
            2.18    Male supervisors who had been promoted to the position of Chief Operations
5
     Supervisor received an increase in pay.
6
            2.19    In the Spring of 2017, Ms. Karnitz approached Mr. Priest about a pay increase
7

8    because of the increase in responsibilities. As she had a newborn at home, she wanted to know

9    whether she was valued by the Company.

10          2.20    Mr. Priest informed her that pay increases were coming and that he needed to assign
11
     her to work at the Yakima facility and to fix the operation there.
12
            2.21    Mr. Priest also indicated that Ms. Karnitz should plan to travel to a conference in
13
     Las Vegas and return with relevant material to improve the Spokane operation.
14
            2.22    In this timeframe, Ms. Karnitz was breastfeeding her newborn child and Mr. Priest
15

16   left it to Ms. Karnitz to decide when she wanted to begin the increased managerial responsibilities.

17          2.23    In April of 2017, Mr. Ramsey continued his campaign to undermine Ms. Karnitz.
18   After Ms. Karnitz complained about this issue to Mr. Priest, Mr. Priest asked Ms. Karnitz for a
19
     chance to fix it and directed Ms. Karnitz to call out sick. After she followed Mr. Priest’s
20
     instructions, Mr. Ramsey reacted with aggressive criticism.
21
            2.24    In late April, Ms. Karnitz met with Mr. Ramsey and Mr. Priest and Mr. Priest
22

23
     indicated that Ms. Karnitz was on a fast track for promotion.

24          2.25    In early May, Ms. Karnitz began experiencing post-partum depression.

25          2.26    Ms. Karnitz approached Mr. Priest and Mr. Ramsey in early May for feedback on
26
     her progress, and they reassured her that she was doing fine.



      FIRST AMENDED COMPLAINT – Page 4                                              VANGUARD LAW, LLC

      Case No.: 2:19-cv-00056 RMP                                                        PO BOX 939
                                                                                     POULSBO, WA 98370
                                                                                     Office (206) 488-8344
       Case 2:19-cv-00056-RMP          ECF No. 5      filed 03/13/19    PageID.55 Page 5 of 11




1           2.27    Later that day, Ms. Karnitz reported to Mr. Priest and Mr. Ramsey that she was

2    experiencing post-partum depression, that it was affecting her home and work life, and they she
3
     needed an accommodation to manage her temporary disability.
4
            2.28    Suddenly, the entire orientation shifted. Mr. Priest and Mr. Ramsey told her that
5
     the Company would not accommodate her, and that she was not meeting expectations.
6
            2.29    Ms. Karnitz immediately sought and received professional medical help for her
7

8    temporary disability.

9           2.30    Meanwhile, Mr. Priest and Mr. Ramsey pressured Ms. Karnitz to decide whether

10   she wanted to continue in her leadership position with AMR.
11
            2.31    During this time frame, Ms. Karnitz received a positive annual performance review,
12
     meeting or exceeding expectations in nearly all categories, with only one minor criticism.
13
            2.32    In June of 2017, Mr. Ramsey removed Ms. Karnitz from the Chief Operations
14
     Supervisor position.
15

16          2.33    Instead of demoting Ms. Karnitz back to the Field Supervisor position—as had been

17   the case with males who failed to succeed as Chief Operations Supervisor—Mr. Ramsey demoted
18   Ms. Karnitz all the way back to the Paramedic position.
19
            2.34    Other employees in the Chief Operations Supervisor position, including without
20
     limitation, Ed Palmer, were provided additional assistance, and when demoted, were not demoted
21
     as adversely as Ms. Karnitz was demoted.
22

23
            2.35    After demoting Ms. Karnitz, Mr. Ramsey began a campaign to disparage,

24   undermine and discriminate against Ms. Karnitz because of her efforts to resist his discriminatory

25   behavior towards her.
26




      FIRST AMENDED COMPLAINT – Page 5                                            VANGUARD LAW, LLC

      Case No.: 2:19-cv-00056 RMP                                                      PO BOX 939
                                                                                   POULSBO, WA 98370
                                                                                   Office (206) 488-8344
       Case 2:19-cv-00056-RMP            ECF No. 5     filed 03/13/19     PageID.56 Page 6 of 11




1           2.36    Despite repeated requests, the Company has failed to constrain Mr. Ramsey in his

2    campaign to undermine Ms. Karnitz’s career at AMR.
3
            2.37    Specifically, Mr. Ramsey has directed others to show no flexibility to Ms. Karnitz
4
     in situations where supervisors routinely show flexibility towards similarly situated employees. In
5
     addition, Mr. Ramsey recently directed a supervisor to require to tell Ms. Karnitz to go home or
6
     run calls instead of performing inventory, treating her differently than another employee who was
7

8    paid overtime and given a day off to perform inventory.

9           2.38    In addition, the Company has refused to confirm or share a positive letter of

10   commendation from a local fire chief relating to Ms. Karnitz work performance while regularly
11
     posting kudos letters for other crew members.
12
            2.39    As a result of Defendant’s discriminatory employment practices, pay practices
13
     and/or working conditions, and as a result of the Defendant’s discriminatory and/or retaliatory
14
     work environment, Plaintiff has suffered substantial economic losses and loss of opportunity in an
15

16   amount to be proven at trial.

17          2.40    As a result of Defendant’s discriminatory hiring practices, pay practices, and/or
18   working conditions, and as a result of the Defendant’s discriminatory and/or retaliatory work
19
     environment, Plaintiff has suffered general damages including pain and suffering and emotional
20
     distress, in an amount to be proven at trial.
21
            2.41    After filing the lawsuit, Defendant has continued to retaliate against Plaintiff in her
22

23
     terms and conditions of employment, and has treated her differently than similarly situated

24   employees.

25

26




      FIRST AMENDED COMPLAINT – Page 6                                               VANGUARD LAW, LLC

      Case No.: 2:19-cv-00056 RMP                                                         PO BOX 939
                                                                                      POULSBO, WA 98370
                                                                                      Office (206) 488-8344
       Case 2:19-cv-00056-RMP             ECF No. 5     filed 03/13/19    PageID.57 Page 7 of 11




1                                 III.    FIRST CAUSE OF ACTION
                              Sex Discrimination/Pregnancy Discrimination
2                                    Title VII of the Civil Rights Act
                                           42 U.S.C. § 2000e-2
3

4
            3.1      Plaintiff realleges paragraphs 1.1 through 2.41 as though fully set forth herein.

5           3.2      Defendant’s actions and/or omissions constitute violations of Title VII of the Civil

6    Rights Act, 42 U.S.C. § 2000e-2 because of her sex and/or pregnancy.
7
            3.3      As a result of Defendant’s repeated and ongoing violations of the law, Plaintiff has
8
     been damaged in an amount to be proven at trial.
9

10
                                    IV.  SECOND CAUSE OF ACTION
11
                                          Sex Discrimination
12                               Washington Law Against Discrimination
                                            RCW 49.60.180
13
            4.1      Plaintiff realleges paragraphs 1.1 through 3.3 as though fully set forth herein.
14
            4.2      Defendant’s actions and/or omissions constitute violations of RCW 49.60.180.
15

16          4.3      As a result of Defendant’s repeated and ongoing violations of the law, Plaintiff has

17   been damaged in an amount to be proven at trial.
18

19
                                   V.     THIRD CAUSE OF ACTION
20                Disability Discrimination and/or Failure to Reasonably Accommodate
                                      Americans With Disabilities Act
21                                          42 U.S.C. § 12112
22
            5.1      Plaintiff realleges paragraphs 1.1 through 4.3 as though fully set forth herein.
23
            5.2      Defendant failed and/or refused to accommodate Plaintiff’s disability and/or
24
     discriminated against Ms. Karnitz because of her disability in violation of 42 U.S.C. § 12112.
25

26




      FIRST AMENDED COMPLAINT – Page 7                                               VANGUARD LAW, LLC

      Case No.: 2:19-cv-00056 RMP                                                         PO BOX 939
                                                                                      POULSBO, WA 98370
                                                                                      Office (206) 488-8344
       Case 2:19-cv-00056-RMP            ECF No. 5      filed 03/13/19    PageID.58 Page 8 of 11




1           5.3      As a result of Defendant’s repeated and ongoing violations of the law, Plaintiff has

2    been damaged in an amount to be proven at trial.
3

4
                                  VI.   FOURTH CAUSE OF ACTION
                  Disability Discrimination and/or Failure to Reasonably Accommodate
5                                Washington Law Against Discrimination
                                             RCW 49.60.180
6
            6.1      Plaintiff realleges paragraphs 1.1 through 5.3 as though fully set forth herein.
7

8           6.2      Defendant failed and/or refused to accommodate Plaintiff’s disability and/or

9    discriminated against Ms. Karnitz because of her disability in violation of RCW 49.60.180.

10          6.3      As a result of Defendant’s repeated and ongoing violations of the law, Plaintiff has
11
     been damaged in an amount to be proven at trial.
12

13
                                   VII. FIFTH CAUSE OF ACTION
14                                    Sex-Based Pay Discrimination
                                             Equal Pay Act
15
                                           29 U.S.C. § 206(d)
16
            7.1      Plaintiff realleges paragraphs 1.1 through 6.3 as though fully set forth herein.
17
            7.2      Defendant has engaged in pay discrimination on the basis of sex in violation of 29
18
     U.S.C. § 206(d).
19

20          7.3      As a result of Defendant’s repeated and ongoing violations of the law, Plaintiff has

21   been damaged in an amount to be proven at trial.
22

23
                                 VIII. SIXTH CAUSE OF ACTION
24                                  Sex-Based Pay Discrimination
                        RCW 49.12.175 and/or RCW 49.58.020 and RCW 49.58.030
25

26
            8.1      Plaintiff realleges paragraphs 1.1 through 7.3 as though fully set forth herein.



      FIRST AMENDED COMPLAINT – Page 8                                               VANGUARD LAW, LLC

      Case No.: 2:19-cv-00056 RMP                                                         PO BOX 939
                                                                                      POULSBO, WA 98370
                                                                                      Office (206) 488-8344
        Case 2:19-cv-00056-RMP           ECF No. 5      filed 03/13/19    PageID.59 Page 9 of 11




1            8.2     Defendant has engaged in pay discrimination on the basis of sex and/or has

2    undermined Plaintiff’s career progression and pay based on sex in violation of RCW 49.12.175
3
     and/or RCW 49.58.020 and RCW 49.58.030.
4
             8.3     As a result of Defendant’s repeated and ongoing violations of the law, Plaintiff has
5
     been damaged in an amount to be proven at trial.
6

7

8                                IX.     SEVENTH CAUSE OF ACTION
                                                  Retaliation
9                                      Title VII of the Civil Rights Act
                                             42 U.S.C. § 2000e-3
10
             9.1     Plaintiff realleges paragraphs 1.1 through 8.3 as though fully set forth herein.
11

12           9.2     Defendant’s actions and/or omissions constitute violations of 42 U.S.C. § 2000e-3.

13           9.3     As a result of Defendant’s violations, Plaintiff has been damaged in an amount to

14   be proven at trial.
15

16
                                  X.   EIGHTH CAUSE OF ACTION
17                                            Retaliation
                                 Washington Law Against Discrimination
18                                          RCW 49.60.210
19
             10.1    Plaintiff realleges paragraphs 1.1 through 8.3 as though fully set forth herein.
20
             10.2    Defendant’s actions and/or omissions constitute violations of RCW 49.60.210.
21
             10.3    As a result of Defendant’s violations, Plaintiff has been damaged in an amount to
22

23
     be proven at trial.

24

25

26




      FIRST AMENDED COMPLAINT – Page 9                                               VANGUARD LAW, LLC

      Case No.: 2:19-cv-00056 RMP                                                         PO BOX 939
                                                                                      POULSBO, WA 98370
                                                                                      Office (206) 488-8344
       Case 2:19-cv-00056-RMP              ECF No. 5      filed 03/13/19     PageID.60 Page 10 of 11




1                                                JURY DEMAND

2                Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial by jury.
3

4
                                             PRAYER FOR RELIEF

5                WHEREFORE, Plaintiff respectfully requests that this Court enter an order granting the

6    following relief:
7
                 1.     An order finding that Defendant discriminated against Plaintiff because of her sex,
8
     or pregnancy;
9
                 2.     An order finding that Defendant discriminated against Plaintiff because of her
10
     disability and/or failed to reasonably accommodate her disability as required by law;
11

12               3.     An order finding that defendant retaliated against Plaintiff because she raised and/or

13   complained about discrimination with respect to promotional opportunities, hiring opportunities,

14   pay, and/or other terms and conditions of employment
15
                 4.     An order granting Plaintiff full back pay and benefits and other actual monetary
16
     losses in an amount to be proven at trial as a result of the discriminatory and/or retaliatory actions
17
     and/or omissions;
18
                 5.     An order granting Plaintiff front pay and benefits designed to adequately
19

20   compensate Plaintiff for loss of future wages and other economic losses in an amount to be proven

21   at trial;
22
                 6.     An order granting Plaintiff an award of damages for all other forms of economic
23
     losses and non-economic losses, including without limitation specific damages and general
24
     damages for mental anguish, emotional distress, and pain and suffering in an amount to be proven
25
     at trial;
26




      FIRST AMENDED COMPLAINT – Page 10                                                  VANGUARD LAW, LLC

      Case No.: 2:19-cv-00056 RMP                                                             PO BOX 939
                                                                                         POULSBO, WA 98370
                                                                                          Office (206) 488-8344
       Case 2:19-cv-00056-RMP          ECF No. 5      filed 03/13/19   PageID.61 Page 11 of 11




1           7.      Statutory damages and penalties as permitted under law;

2           8.      An order granting Plaintiff her attorney’s fee, along with costs incurred in
3
     prosecuting this action in an amount to be proven at trial;
4
            9.      Pre-judgment and post-judgment interest; and
5
            10.     Such other and further relief as the Court deems just and equitable.
6

7

8           RESPECTFULLY SUBMITTED this 13th day of March, 2019.

9

10                                                 VANGUARD LAW, LLC
11

12                                                 /s/ Spencer Nathan Thal
                                           By:     ____________________________________
13                                                 Spencer Nathan Thal, WSBA # 20074
                                                   Vanguard Law, LLC
14                                                 PO Box 939
                                                   Poulsbo WA 98370
15
                                                   Phone: (206) 488-8344
16                                                 spencer@vanguardlawfirm.com
                                                   Attorney for Plaintiff
17

18

19

20

21

22

23

24

25

26




      FIRST AMENDED COMPLAINT – Page 11                                            VANGUARD LAW, LLC

      Case No.: 2:19-cv-00056 RMP                                                       PO BOX 939
                                                                                    POULSBO, WA 98370
                                                                                    Office (206) 488-8344
